Citation Nr: 0739263	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-24 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder characterized as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1955 
and from July 1961 to December 1982.  He had service in the 
Republics of Korea and Vietnam and was a Master Parachutist.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision, dated in September 2005. 

In September 2007, the veteran had a hearing at the RO before 
the Veterans Law Judge whose name appears at the end of this 
decision.

In a December 2006 rating action, the RO denied the veteran's 
claim for service connection for a disorder characterized as 
anxiety.  The veteran was notified of that decision, as well 
as his appellate rights.  Although the appellate period has 
not yet lapsed, a notice of disagreement has not been 
received with which to initiate an appeal.  Indeed, that 
issue has not been developed for appeal or certified to the 
Board as being on appeal.  Accordingly, the Board has no 
jurisdiction over that issue and it will not be adjudicated 
below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 
(2007).  


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran had PTSD in service or that he has had PTSD since 
service.  

2.  There is no competent evidence of record showing that the 
veteran had a disorder characterized by depression in service 
or that he has had depression since service.  

CONCLUSIONS OF LAW

1.  The claimed PTSD is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f) (2007).

2.  The claimed depression disorder is not the result of 
disease or injury incurred in or aggravated by service nor is 
it proximately due to or aggravated by service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of service connection for PTSD and depression. 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise the 
veteran of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise the 
veteran that he should provide any additional evidence in his 
possession that pertains to the claim. See 38 U.S.C.A. 
§ 5103; 38 CFR § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In a March 2005 letter, the RO provided timely notice to the 
veteran regarding the information and evidence needed to 
substantiate service connection claims, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims.

The RO also notified the veteran that in order to establish 
service connection for the claimed disabilities, there had to 
be competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence). Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

With respect to the claimed PTSD, the RO also notified the 
veteran that he had to provide specific details of the 
stressors which resulted in PTSD.  To facilitate that task, 
the RO requested that the veteran complete an enclosed 
questionnaire.

Despite its offer to assist the veteran in the development of 
his claims, the RO noted that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government. 

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so. 
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information. 

Nevertheless, in March 2006, the RO notified the veteran that 
once service connection for a particular disability had been 
established, a disability rating would be assigned in 
accordance with the criteria set forth in the VA schedule for 
evaluating disabilities. 38 C.F.R. Part 4. The RO also 
notified the veteran that an effective date for the award of 
benefits would be assigned and would be based, generally, on 
the date of the receipt of the claim for benefits or when the 
evidence showed a level of disability that supported a 
certain rating under the rating schedule. See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

In response to the RO's notices, the veteran and his 
representative submitted a substantial amount of relevant 
evidence and argument in support of the veteran's claims and 
other evidence has been developed.  Such evidence consists of 
the veteran's service and personnel records; records 
reflecting the veteran's treatment by VA, including that 
rendered by the Psychiatric Service since March 2005; reports 
of VA examinations, including a June 2006 VA examination to 
determine the nature and etiology of any psychiatric disorder 
found to be present; and the transcript of the September 2007 
hearing before the undersigned Veterans Law Judge.  Thus, the 
veteran has had ample opportunity to participate in the 
development of his appeal. 

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claims for 
service connection for PTSD and depression. Indeed, it 
appears that all relevant evidence identified by the veteran 
has been obtained and associated with the claims folder. He 
has not identified any outstanding evidence which could be 
used to support either claim. As such, the record has been 
fully developed, and it is difficult to discern what 
additional guidance VA could provide to the veteran regarding 
what further evidence he should submit to substantiate his 
claims. Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claims for service connection for PTSD and depression  
See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(development that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Accordingly, the Board will 
proceed to the merits of the appeal. 

Analysis

During his hearing before the undersigned Veterans Law Judge, 
the veteran testified that his PTSD was the result of his 
experiences as a forward observer/forward air controller 
during the Korean Conflict and in the Republic of Vietnam.  
He also testified that he had a psychiatric disorder which 
has been characterized as depression due to his multiple 
service-connected disabilities.  He contended that such 
disabilities were being masked by the residuals of a stroke 
which he sustained in February 2005.  Nevertheless, he 
maintained that PTSD and depression had present prior to that 
time and that service connection was, therefore, warranted.

After reviewing the record, the Board finds no competent 
evidence that the veteran currently has PTSD or a disorder 
characterized as depression or that he ever had such 
disorders.  Absent the requisite diagnosis, the claims for 
service connection will be denied.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In particular, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the 
criteria set forth in the Diagnostic and Statistical Manual 
of the American Psychiatric Association, 4th edition (DSM-
IV); a link, established by medical evidence, between the 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f).

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
has been aggravated by disability for which service 
connection has already been established.  38 C.F.R. § 
3.310(a).  

In this case, prior to each period of service, the veteran 
was found to be psychiatrically normal. In December 1970 and 
July 1971, he was treated for anxiety reaction.  Otherwise, 
there were no complaints or findings of a psychiatric 
disorder in service, including PTSD and/or depression.  

More recent records show that the veteran has been treated by 
the VA psychiatric service, primarily for adjustment 
disorder, anxiety, and cognitive disability associated with a 
stroke in February 2005.  Such records, however, are negative 
for a diagnosis of PTSD or depression.  In fact, his 
treatment records show that he often denied symptoms of 
depression.

Nevertheless, in June 2006, the veteran underwent a VA 
examination to determine the nature and etiology of any 
psychiatric disability found to be present.  In particular, 
the examiner was asked to determine whether or not the 
veteran had PTSD.  The examiner stated that while the veteran 
described combat experiences consistent with criterion A for 
PTSD, with occasional bad dreams about such experiences, he 
denied significant symptoms of PTSD.  Following that 
examination, which included a review of the claims file and 
psychological testing, the relevant diagnoses were amnestic 
disorder with short-term memory loss secondary to a February 
2005 stroke and compulsive personality traits.  Again, the 
veteran denied any history of significant depression, and 
there continued to be no diagnosis of PTSD or depression. 

More recently, in April 2007 a diagnosis of cognitive 
disorder to cerebrovascular accident with anxiety and 
compulsive feelings was made.

In fact, the only reports that the veteran actually has PTSD 
or a disorder characterized as depression come from the 
veteran.  Although he contends that they are masked by the 
residuals of his stroke in February 2005, there is no 
competent evidence on file to support his contention.  In 
this regard, the evidence dated prior to that stroke is 
negative for any recorded complaints or clinical findings of 
PTSD or depression.  Moreover, the veteran is not qualified 
to render such an opinion. 

As a layman, the veteran is only qualified to report on 
matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, his opinion, without more, cannot 
be considered competent evidence that he currently has PTSD 
or depression or that such disorders are masked by the 
residuals of his stroke in February 2005.  

Absent competent evidence that the claimed PTSD and/or 
depression was manifested in service or that either disorder 
has been manifested since service, the veteran cannot meet 
the criteria for service connection.  Caluza.  Accordingly, 
service connection for each of those disorders is denied.  In 
so concluding, the Board does not reach any questions 
regarding a nexus to service or to service-connected 
disability or any questions as to whether the claimed 
stressor(s) actually occurred.




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for PTSD is denied.

Service connection for a disorder characterized as depression 
is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


